DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caute US 20110202278 A1 in view of Coleman US 20110013484 A1.
Regarding claims 1- 7 Caute teaches
1, 7. A marine sonar display device comprising:
a display; ([0082] )
a multibeam, phased-array [0100] sonar element configured to generate- a first sonar beam directed towards a starboard side of a marine vessel(obvious design choice in order to insonify desired region), 
a second sonar beam directed towards a port side of the marine vessel(obvious design choice in order to insonify desired region), and
transducer signals based on reflections of the first and second sonar beams;[0073]
a memory element configured to store sonar data; and[0073]
a processing element in communication with the display, the sonar element, and the memory element, the processing element configured to - control the sonar element to generate a plurality of pings[0086] by alternating between generation of the first sonar beam and the second sonar beam[0124], 
receive the transducer signals from the sonar element(inherent sonar), 
perform processing in real time[0065]
but does not teach
generate a first sonar image derived from the transducer signals corresponding to the first sonar beam, generate a second sonar image derived from the transducer signals corresponding to the second sonar beam, control the display to visually present the first sonar image and the second sonar image in a split-screen configuration, and
control the display to redraw the first sonar image and second sonar image after each respective ping so that the first sonar image and second sonar image are near real time presentations of the transducer signals.
Coleman teaches
generate a first sonar image derived from the transducer signals corresponding to the first sonar beam, generate a second sonar image derived from the transducer signals corresponding to the second sonar beam, control the display to visually present the first sonar image and the second sonar image in a split-screen configuration, and[0073]
control the display to redraw the first sonar image and second sonar image after each respective ping so that the first sonar image and second sonar image are near real time presentations of the transducer signals.(obvious in order to monitor the surrounding in real time)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Caute with teaching by Coleman in order to show surrounding of the vessel in real  time.


2. The marine sonar display device of claim 1, wherein the first sonar image and second sonar image are presented as elevational views. (obvious over Coleman fig. 10)

3. The marine sonar display device of claim 1, wherein the split-screen configuration is a 2D forward split view.(obvious method of representation)

4. The marine sonar display device of claim 1, wherein the processing element is further configured to control the sonar element to alternate between generation of the first sonar beam and the second sonar beam.(obvious if the single processor generates the images)

5. The marine sonar display device of claim 4, wherein the processing element is configured to control the sonar element to generate a plurality of pings, wherein the first sonar beam is generated on odd-numbered pings and the second sonar beam is generated on even- numbered pings.(obvious design of the designation of pings)
it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Caute in order to scan both sides of the vessel.  

6. The marine sonar display device of claim 1, wherein the processing element is configured to control the sonar element to generate a plurality of pings and control the display to redraw the first sonar image and second sonar image after each ping so that the first sonar image and second sonar image are near real time presentations of the transducer signals. (Obvious real time monitoring techniques.)
it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Caute with teaching by Coleman in order to show surrounding of the vessel in real  time.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645